Citation Nr: 0524838	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In its decision, in pertinent part, the 
RO awarded service connection for PTSD and assigned a 30 
percent rating effective May 2002.  In the same decision, the 
RO also determined that new and material evidence had not 
been sufficient to reopen claims for service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Evidence submitted since a January 2000 rating decision, 
which denied service connection for bilateral hearing loss, 
was not previously submitted to agency decision makers; 
however, it is cumulative or redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for bilateral 
hearing loss.  

3.  Evidence submitted since a January 2000 rating decision, 
which denied reopening a claim of entitlement to service 
connection for tinnitus, was not previously submitted to 
agency decision makers; however, it is cumulative or 
redundant and, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for tinnitus.  

4.  The veteran's PTSD is currently productive of only mild 
symptoms or mild difficulty in social or occupational 
functioning.  PTSD is not productive of a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; or impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied. 38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Evidence received since the final January 2000 rating 
determination wherein the RO denied the veteran's claim for 
service connection for bilateral hearing loss is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160, 20.302, 20.1103 (2004).

3.  Evidence received since the final January 2000 rating 
determination wherein the RO denied reopening the veteran's 
claim for service connection for tinnitus is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160, 20.302, 20.1103 (2004).

4.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 C.F.R. 
§§ 3.102, 4.20, 4.130, Diagnostic Code 9411 (2004); Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, with regard to the PTSD claim, the RO 
did provide the veteran with notice of the VCAA in June 2002 
prior to the initial decision on the claim in June 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Concerning the appeal of the assignment of the initial rating 
for PTSD, this appeal arises not from a "claim" but from an 
notice of disagreement (NOD) filed with the RO's initial 
assignment of a rating upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
SOC provided the veteran with notice of the information or 
evidence needed to substantiate his appeal.  In this case, 
the RO properly issued an April 2004 SOC, which contained the 
pertinent criteria for establishing a higher initial rating 
for PTSD.  As such, the Board finds that the duty to assist 
and notice provisions of the VCAA has been satisfied. 

With regard to the information and evidence that VA would 
seek to provide in the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
notes that the burden is on the claimant to come forth with 
new and material evidence to reopen a previously denied 
claim.  In this regard, the VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, the RO did inform the veteran in an August 2003 
letter that it in order to reconsider his claims, he must 
submit new and material evidence to show that the conditions 
were incurred in or aggravated by his active duty service.  
New and material evidence was further defined.  The RO also 
informed the veteran that they would assist him in obtaining 
medical evidence or reports that he provided enough 
information about to enable VA to obtain such evidence.  The 
RO provided him with Release of Information forms that would 
enable the RO to assist him in obtaining any private records 
he wished the RO to get.

While the August 2003 notice provided to the veteran was not 
given prior to the first AOJ adjudication of the claims in 
June 2003, notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claims were readjudicated 
in an April 2004 SOC provided to the veteran.  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The veteran had ample time in 
which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  Service 
medical and personnel records, VA outpatient treatment and 
hospitalization records, reports of VA examination, and 
medical records from the Vet Center have been obtained in 
support of the claims on appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  New and Material

The veteran seeks to reopen claims for service connection for 
bilateral hearing loss and tinnitus, last denied by the RO in 
January 2000.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
evidence sufficient to reopen the claims has not been 
obtained and the claims will be denied.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of assessing whether 
evidence constitutes new and material evidence to reopen a 
claim, the credibility of that evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).

The record in this case indicates that in its January 2000 
rating decision, the RO reaffirmed a previous denial for 
service connection for tinnitus on the basis that the veteran 
did not submit new and material evidence sufficient to reopen 
the claim.  Specifically, the RO found there was no evidence 
that the veteran was first diagnosed with tinnitus in service 
or within the year following his discharge from service.  
Moreover, the RO determined there was no evidence of a 
current disability.  With regard to the service connection 
claim for hearing loss, the RO denied the claim on the basis 
that there was no evidence of a chronic hearing disability in 
service or a current disability manifested by hearing loss. 

Of record at the time of the January 2000 rating decision, 
the veteran's service medical records, which contained a 
September 1966 Report of Medical Examination.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-
-5(0)
LEFT
5(20)
0(10)
-10(0)
-
0(5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)
In May 1969, the veteran complained of hearing loss.  His 
tympanic membranes were clear and his canals were clean.  
There was no reported acoustic trauma or complaints of 
tinnitus.  On the authorized audiological evaluation 
conducted in connection with the veteran's separation in 
October 1969, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
5
0
0
-
10

Upon VA examination in May 1995, the veteran reported 
constant bilateral high-pitched tinnitus, which began in 1969 
secondary to a M16 explosion in front of his face.  A 
tinnitus match suggested the presence of bilateral tinnitus 
with a pitch of 6000 Hertz and a loudness of 6 decibels.  
Speech discrimination scores were 100 percent bilaterally.  
The examiner characterized the veteran's hearing as normal 
sensitivity from 250-8000 Hertz, bilaterally.

VA outpatient and hospitalization records dated between 1998 
and 1999, and a report of VA examination dated in September 
1999, were devoid of complaints or diagnoses of bilateral 
hearing loss or tinnitus.

Service personnel records revealed the veteran was a light 
weapons infantryman during his active duty service.  The 
veteran was awarded the Combat Infantry Badge.  He served in 
Vietnam from October 1968 to August 1969.
 
Evidence submitted subsequent to the January 2000 rating 
decision includes VA outpatient treatment records between 
2002 and 2003, reports of VA examination dated in September 
2002, January 2003, and May 2003, and records from the Vet 
Center dated in June 2002.  These records are all devoid of 
complaints, treatment, or diagnoses of bilateral hearing loss 
or tinnitus

As noted previously, the January 2000 rating decision denied 
reopening a claim of entitlement to service connection for 
tinnitus on the basis that the veteran did not submit 
evidence of tinnitus first diagnosed in service or within the 
year following his discharge from service, as well as 
evidence of a current tinnitus disability.  With regard to 
the service connection claim for hearing loss, the RO denied 
the claim on the basis that there was no evidence of a 
chronic hearing disability in service or a current disability 
manifested by hearing loss. 

Though the evidence associated with the claims folder after 
the January 2000 rating decision is "new," in that it was 
not previously of record, when considered by itself or with 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claims.  In this regard, the veteran has not submitted, nor 
does the record reflect, a current diagnosis of either 
bilateral hearing loss or tinnitus.  In order for a claim to 
be reopened, the additional evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed where that is an unestablished fact necessary 
to substantiate his claim.  38 U.S.C.A. § 1110, 1131; see 
Degmetich, 104 F. 3d at 1332.  Therefore, the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus are not reopened.  See 38 C.F.R. § 3.156(a).  

II.  Increased Rating

The veteran has also argued that his service-connected PTSD 
warrants a higher initial rating due to such symptoms as 
sleeplessness, an exaggerated startle response, social 
isolation, nightmares, depression, and feelings of anger.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson, 
supra.   For example, the rule articulated in Francisco v. 
Brown -- that the present level of the veteran's disability 
is the primary concern in an claim for an increased rating 
and that past medical reports should not be given precedence 
over current medical findings -- does not apply to the 
assignment of an initial rating for a disability when service 
connection is awarded for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

In this case, service connection was awarded in a June 2003 
rating decision, and the RO assigned a 30 percent rating 
effective May 2002.  In the veteran's July 2003 NOD he 
disagreed with the initial 30 percent rating.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The veteran's PTSD is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1995 and 2003; VA outpatient treatment and 
hospitalization records dated between 1998 and 2003; and 
records dated in June 2002 from the Vet Center.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the veteran's PTSD more closely approximates the 
criteria for the currently assigned 30 percent rating. 
38 C.F.R. § 4.7.

In this regard, the veteran was first diagnosed with PTSD in 
2002 at a Vet Center.  Prior to this time, VA outpatient and 
hospitalization treatment records indicate the veteran was 
treated for major depression and alcohol dependency in 1999.

A June 2002 letter from the Vet Center indicates the veteran 
presented with subjective complaints of flashbacks, 
nightmares, survival guilty, avoidance behaviors, social 
isolation, and a sense of foreshortened future.  The 
treatment provider noted some complaints of sleeplessness, 
irritability, and difficulty concentrating.  The veteran 
endorsed hypervigilance and an exaggerated startle response.   
The veteran's counselor indicated the veteran appeared to 
meet the criteria for the diagnosis of PTSD.

Upon VA examination in May 2003, the veteran was oriented 
times three.  He was logical and coherent.  There was no 
evidence of suicidal or homicidal ideation.  There were some 
problems with poor attention and difficulty concentrating, as 
well as recent and remote memory problems.  He informed the 
examiner that he had been married four times to three 
different women.  He had no friends and complained of an 
exaggerated startle response.  He also complained of crying 
spells.  The examiner noted that the veteran had some 
thoughts of Vietnam, but that they did not appear to be 
particularly disturbing.  The veteran denied flashbacks.   
The veteran was diagnosed with PTSD and Major Depression.  He 
was assigned an overall global assessment of functioning 
scale score (GAF) of 45, which according to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition of 
the American Psychiatric Association (DSM-IV), was indicative 
of serious symptoms. See 38 C.F.R. § 4.130.  However, the 
examiner did note that if only the PTSD were considered, the 
GAF would be 65, which is indicative of only some mild 
symptoms or some difficulty in social or occupational 
functioning, but that the veteran was generally functioning 
pretty well and had some meaningful interpersonal 
relationships.

While an initial 30 percent disabling evaluation is 
warranted, the objective clinical evidence of record does not 
show that the veteran meets the criteria contemplated for the 
next higher 50 percent evaluation.  There was no evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; and impaired 
abstract thinking.  Though there was some impairment in 
short-term and long-term memory, disturbances of motivation 
and mood, and complaints of difficulty in establishing and 
maintaining effective work and social relationships, these 
are provided for in the current 30 percent rating.  Further, 
as noted above, the veteran carries a co-morbid diagnosis of 
Major Depression, which when combined with the PTSD 
symptomatology presents a picture of serious impairment.  
However, as the May 2003 examiner noted, the PTSD 
symptomatology alone only provides for mild impairment. 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation, 
to include "staged ratings," other than that noted above.  
See Fenderson, 12 Vet. App. at 126.
The RO did not consider the criteria for assignment of an 
extraschedular evaluation in the April 2004 SOC.  The Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation & Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In the unusual case 
where the schedular evaluation is found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
impairment in the average earning capacity due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the veteran's PTSD presented 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not required any hospitalization 
for his PTSD.  The veteran has not offered any objective 
evidence of any symptoms due to the PTSD that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).




ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened, and to this extent, the appeal 
is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for tinnitus is 
not reopened, and to this extent, the appeal is denied.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


